DETAILED ACTION
Status of Claims
The action is in reply to the Application 17/190,498 filed on 03/03/2021.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "435" in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraphs [0041] and [0042] have a typo – “output device 445” which should recite as “output device 435” to align with Fig. 4.  
Appropriate correction is required.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: these claims include a word that is used inconsistently such as “dataset” and “data set”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a 
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for dispositioning the items based on item image datasets), “a machine” (system for dispositioning the items based on item image datasets), and “an article of manufacture” (computer program product for dispositioning the items based on item image datasets) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method comprising: 
receiving information regarding an item; 
obtaining one or more digital images of the item; 
generating a unique image dataset for the item based on the one or more digital images; 
storing information linking the unique image [dataset] to the information regarding the item; 
receiving, from …, a request to identify the item, wherein the request includes the unique image dataset for the item; 
identifying the item based on receiving the request and the unique image dataset; and 
providing, to …, the information regarding the item to cause … to disposition the item based on the information regarding the item.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, obtaining, generating, storing, identifying, and providing the information regarding the item to disposition the item are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The generating step in light of the specification is interpreted as being organizing of an image dataset. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites one additional element – “item disposition system”. The claim as a whole merely describes how to generally “apply” the concept of receiving, obtaining, generating, storing, identifying, and providing the information regarding the item to disposition the item by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for dispositioning items based on item image datasets. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The method of claim 1, further comprising: 
linking a serial number to the item; 
providing, to…, the serial number based on the identifying the item, wherein … obtains the information regarding the item based on the serial number.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
 Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites an additional element – “the item disposition system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 3-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating Claim 3, by defining “wherein the generating the unique dataset comprises applying a function to the one or more digital images to translate the one or more images into a set of values” in Claim 4, by defining “wherein the identifying the item comprises matching the received unique image dataset with the stored unique image dataset” in Claim 5, by defining “wherein the item information comprises at least one of: sender of the item; recipient of the item; origin address of the item; destination address of the item; tracking information of the item; dimensions of the item; weight of the item; and transit route of the item” in Claim 6, and by defining “wherein the item does not include a fluorescent ID tag” in Claim 7. 
Step 2A, Prong 2: Claims 3-7 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 3-7 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 8 recites the following limitations:
… to perform operations comprising: 
receiving information regarding an item; 
obtaining one or more digital images of the item; 
generating a unique image dataset for the item based on the one or more digital images; 
storing information linking the unique image data set to the information regarding the item; 
receiving, from …, a request to identify the item, wherein the request includes the unique image dataset for the item; 
identifying the item based on receiving the request and the unique image dataset; 
providing, to …, the information regarding the item to cause … to disposition the item based on the information regarding the item.
	Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, obtaining, generating, storing, identifying, and providing the information regarding the item to disposition the item are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The generating step in light of the specification is interpreted as being organizing an image dataset. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device” and “item disposition system”. The claim as a whole merely describes how to generally “apply” the concept of receiving, obtaining, generating, storing, identifying, and providing the information regarding the item to disposition the MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The computer program product of claim 8, wherein the operations further comprise: 
linking a serial number to the item; 
providing, to…, the serial number based on the identifying the item, wherein … obtains the information regarding the item based on the serial number.
Claim 9 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites an additional element – “the item disposition system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this dependent claim is not patent eligible.
Claims 10-14 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea Claim 8 such as by defining “wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; and updating a service feature for the item” in Claim 10, by defining “wherein the generating the unique dataset comprises applying a function to the one or more digital images to translate the one or more images into a set of values” in Claim 11, by defining “wherein the identifying the item comprises matching the received unique image dataset with the stored unique image dataset” in Claim 12, by defining “wherein the item information comprises at least one of: sender of the item; recipient of the item; origin address of the item; destination address of the item; tracking information of the item; dimensions of the item; weight of the item; and transit route of the item” in Claim 13, and by defining “wherein the item does not include a fluorescent ID tag” in Claim 14. 
Step 2A, Prong 2: Claims 10-14 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 10-14 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim 15 recites the following limitations:
… to perform operations comprising: 
receiving information regarding an item; 
obtaining one or more digital images of the item; 
generating a unique image dataset for the item based on the one or more digital images; 
storing information linking the unique image data set to the information regarding the item; 
receiving, from …, a request to identify the item, wherein the request includes the unique image dataset for the item; 
identifying the item based on receiving the request and the unique image dataset; 
providing, to …, the information regarding the item to cause … to disposition the item based on the information regarding the item.
	Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, obtaining, generating, storing, identifying, and providing the information regarding the item to disposition the item are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. The generating step in light of the specification is interpreted as being organizing an image dataset. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a system comprising: a processor, a computer readable memory, a non-transitory computer readable storage medium MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 16 recites the following limitations:
The system of claim 15, wherein the operations further comprise: 
linking a serial number to the item; 
providing, to…, the serial number based on the identifying the item, wherein … obtains the information regarding the item based on the serial number.
Claim 16 is directed to substantially the same abstract idea as Claim 15 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 16 does not integrate the abstract idea into practical application. Claim 16 recites an additional element – “the item disposition system”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for dispositioning items based on item image datasets amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)
Claims 17-20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 15 such as by defining “wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; and updating a service feature for the item” in Claim 17, by defining “wherein the generating the unique dataset comprises applying a function to the one or more digital images to translate the one or more images into a set of values” in Claim 18, by defining “wherein the identifying the item comprises matching the received unique image dataset with the stored unique image dataset” in Claim 19, and by defining “wherein the item information comprises at least one of: sender of the item; recipient of the item; origin address of the item; destination address of the item; tracking information of the item; dimensions of the item; weight of the item; and transit route of the item” in Claim 20. 
Step 2A, Prong 2: Claims 17-20 do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: Claims 17-20 do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these dependent claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bentley et al. (US PG Pub. No. 2018/0122156 A1; hereinafter "Bentley").
Regarding Claim 1, Bentley teaches a computer-implemented method comprising: receiving information regarding an item (See “In some embodiments, a method for processing an item comprises … receiving, by a processor, item information relating to the item…” in Paragraph [0004] and “The central unit 110 is further configured to request and/or receive item information, such as item size, weight, type, volume, dimensions, contents, destination, recipient, or any other desired information relating to the item.” in Paragraph [0042]); obtaining one or more digital images of the item (See “In some embodiments, the central unit 110 may request and/or receive one or more images of the item taken from different angles…” in Paragraph [0081]); generating a unique image dataset for the item based on the one or more digital images (See “The central unit 110 is configured to generate or receive a unique ; storing information linking the unique image data set to the information regarding the item (See “Another aspect of the present disclosure describes a system for processing items in a distribution network comprising… a memory in communication with the processor configured to store the information related to the received unique identifier, the item information, …; and wherein the processor is further configured to associate the information related to the received unique identifier with the item information ...” in Paragraph [0014] and “The memory 120 is configured to store information relating to …, items, and unique identifiers generated by or provided to the system.” in Paragraph [0045]); receiving, from an item disposition system, a request to identify the item (See “Thus, when the central unit 110 receives the unique identifier, the central unit 110 can identify item information,…” in Paragraph [0095]), wherein the request includes the unique image dataset for the item (See “The user may access the user interface 130 and request to send the item 200 through the distribution network. In response, the user interface 130 requests that the user provide the unique identifier 220 via the input module 135.” in Paragraph [0059] wherein the request is considered to be received from “a computer system” which is considered to be the “item disposition system” since the user in the prior art may refer to a computer system or network adapted to interact with ; identifying the item based on receiving the request and the unique image dataset (See “Thus, when the central unit 110 receives the unique identifier, the central unit 110 can identify item information, associate the item information with the unique identifier, the item, and the user, and store these associations.” in Paragraph [0095]); and providing, to the item disposition system, the information regarding the item to cause the item disposition system to disposition the item based on the information regarding the item (See “Some aspects of the present disclosure describe a method of processing an item comprising… providing instructions to the item processing equipment to move the item into one of a plurality of locations based on the information corresponding to the read unique identifier.” in Paragraph [0003]).
Regarding Claim 2, Bentley teaches all the limitations of Claim 1 as described above. Bentley also teaches linking a serial number to the item (See “The user interface 130, directed by the central unit 110, provides options for assigning the unique identifier. The user interface 130 may ask the user … whether the user would like the system 100 to generate and assign a unique identifier to the item. The unique identifier described herein can be of several forms. In some embodiments, the unique identifier may be a computer readable code, such as a QR code, a barcode, an alphanumeric string, a pictorial representation, such as an icon, logo, photograph, or image, or any other desired identifier. Where the user requests that a unique identifier be assigned, such as a computer readable code, the central unit 110 generates, for example, a QR code, and associates the code with the user, and with any item information the user provides regarding the item.” in Paragraph [0055] wherein it can be seen that the central ; providing, to the item disposition system, the serial number based on the identifying the item, 
wherein the item disposition system obtains the information regarding the item based on the serial number (See “Upon receipt of the item, process 500 moves to step 504, wherein the unique identifier on the item is scanned or read. The unique identifier can be scanned or read as the item is placed into a processing or sorting apparatus having scanning capability. In some embodiments, the processing apparatus has the capability to process, scan, and sort items for delivery or sending, such as at a postal service facility. The processing apparatus includes a scanner, such as a QR code reader, a barcode scanner, and/or an optical imager. In some embodiments, where the unique identifier on the item is a QR code, the processing apparatus scans the QR code unique identifier on the item. In some embodiments, the scanner may directly read the QR code, or the scanner may capture an image of the QR code for later processing, analysis, and/or decoding. In some embodiments, where the unique identifier is an alphanumeric string, the scanner may capture an image of the alphanumeric string.” in Paragraph [0099] wherein it can be seen that the processing apparatus is capable of obtaining the information regarding the item based on the serial number).
Regarding Claim 3, Bentley teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the dispositioning the item includes at least one of: providing sorting information for the item; providing location tracking information for the item; updating status information for the item; providing rerouting information for the item; and updating a service feature for the item (See “Upon receipt of the item, process 500 moves to step 504, wherein the unique 
Regarding Claim 4, Bentley teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the generating the unique dataset comprises applying a function to the one or more digital images to translate the one or more images into a 17 of 220126.0040-00set of values (See “In some embodiments, the central unit 110 may receive the image or image data of the unique identifier and use OCR techniques, or other analysis techniques to interpret or decode the unique identifier.” in Paragraph [0092] and “Additionally, when describing an image of the unique identifier, such as when transmitting an image of a unique identifier, such as a text string, image, icon, or logo, the present application contemplates both the sending of the actual electronic image, sending a copy of the electronic image, sending data indicative of the image, or sending data in any other form which communicates the contents or features of the image of the unique identifier. That is, the concept of transmitting an image of a unique identifier does not necessarily mean that the actual image, or that each pixel of the 
Regarding Claim 5, Bentley teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the identifying the item comprises matching the received unique image dataset with the stored unique image dataset (See “Upon decoding the unique identifier, the process 400 moves to decision state 414, wherein the central unit 110 determines whether the unique identifier is recognized or valid. This can be accomplished by comparing the unique identifier and/or the information encoded within the unique identifier with the unique identifiers and/or associated information which were stored in the memory 120 at or near the time of generating the unique identifiers in step 402. The central unit 110 may query the memory 120 for a match to the unique identifier.” in Paragraph [0093]).
Regarding Claim 6, Bentley teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the item information comprises at least one of: sender of the item; recipient of the item; origin address of the item; destination address of the item; tracking information of the item; dimensions of the item; weight of the item; and transit route of the item 
Regarding Claim 7, Bentley teaches all the limitations of Claim 1 as described above. Bentley also teaches wherein the item does not include a fluorescent ID tag (See “Process 500 begins in step 502, wherein an item is received in a distribution network. In some embodiments, a physical item having a unique identifier thereon is received into a distribution network facility, such as a warehouse, handling facility, receiving facility, mailbox, sorting facility, and the like.” in Paragraph [0098] and “Upon receipt of the item, process 500 moves to step 504, wherein the unique identifier on the item is scanned or read. The unique identifier can be scanned or read as the item is placed into a processing or sorting apparatus having scanning capability. In some embodiments, the processing apparatus has the capability to process, scan, and sort items for delivery or sending, such as at a postal service facility. The processing apparatus includes a scanner, such as a QR code reader, a barcode scanner, and/or an optical imager. In some embodiments, where the unique identifier on the item is a QR code, the processing apparatus scans the QR code unique identifier on the item. In some embodiments, the scanner may directly read the QR code, or the scanner may capture an image of the QR code for later processing, analysis, and/or decoding… In some embodiments, where the unique identifier is a photograph, drawing, logo, icon, or pictorial representation, the image can be captured via an optical scanner and processed.” in Paragraph [0099]. Bentley
Claims 8-14 are product claims corresponding to method Claims 1-7. All of the limitations in Claims 8-14 are found reciting the same scopes of the respective limitations in Claims 1-7. Accordingly, Claims 8-14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-7, respectively set forth above. Additionally, Bentley teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform operations comprising (See “The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.” in Paragraph [0109]).
Claims 15-20 are system claims corresponding to method Claims 1-6. All of the limitations in Claims 15-20 are found reciting the same scopes of the respective limitations in Claims 1-6. Accordingly, Claims 15-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-6, respectively set forth above. Additionally, Bentley teaches a system comprising: a processor, a computer readable memory, a non-transitory computer readable storage medium associated with a computing device, and program instructions executable by the computing device to cause the computing device to perform operations comprising (See “The central unit 110 may comprise or be a component of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dearing (US 2017/0304872 A1) teaches systems, methods, and devices for item processing by using Passive Adaptive Scanning System (PASS).
Mampe (US 2012/0182588 A1) teaches a system and method of decentralizing the image acquisition and processing an image of an mail item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.K./Examiner, Art Unit 3628   
                                                                                                                                                                                                     /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688    
3/18/2022